AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Agreement”), is made and is effective
as of the 25th day of February, 2005, between CITY HOLDING COMPANY, a West
Virginia corporation (“Employer”), and CRAIG G. STILWELL (“Employee”).

 

RECITALS

 

A. Employer wishes to employ Employee as its Executive Vice President of Retail
Banking and as Executive Vice President of Retail Banking of its subsidiary,
City National Bank of West Virginia (“City National”). For purposes of this
Agreement, “Employer” shall include City National where the contact so requires.

 

B. Employer and Employee previously entered into an Amended and Restated
Employment Agreement, effective as of November 18, 2003 (“Prior Agreement”), and
now desire to amend such Prior Agreement as provided herein and to confirm such
Agreement in all respects, including the amendments provided for herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1. Employment. Section 1 of the Prior Agreement is amended to read, in its
entirety, as follows.

 

Employee is employed as Executive Vice President of Retail Banking of Employer
and Executive Vice President of Retail Banking of City National. Employee shall
have such duties and responsibilities as are commensurate with such positions.
Employee accepts and agrees to such employment, subject to the general
supervision and pursuant to the orders, advice and direction of Employer’s Chief
Executive Officer. Employee shall perform such duties as are customarily
performed by one holding such positions in other same or similar businesses or
enterprises as that engaged in by Employer, and shall also additionally render
such other services and duties as may be reasonably assigned to him from time to
time by Employer’s Chief Executive Officer, consistent with his positions. If
Employer, without the written consent of Employee, assigns to Employee duties
which the Employee deems inconsistent with the title, position and status of

 



--------------------------------------------------------------------------------

Executive Vice President of Retail Banking, such action at Employee’s option, to
be exercised within 60 days of such change, shall constitute “Termination for
Good Reason,” with the effect provided for in Section 6(d).

 

2. Additional Termination Benefits; Survival. The Prior Agreement is hereby
amended to provide for new Sections 9 and 10 to read, in their entirety, as
follows:

 

9. Additional Compensation. Notwithstanding anything to the contrary in Section
6, in the event that Employee: (i) dies; (ii) becomes disabled; (iii) is
terminated without Just Cause; or (iv) terminates pursuant to the last sentence
of Section 1 or Subsection 8(g) hereof or for Good Reason, except that, for
purposes of this Section 9 only, “Good Reason” shall not include the provisions
of Subsection 6(d)(v), unless one or more of the factors of Subsections 6(d)(i)
to (iv) also occur, then in addition to any other compensation payable
hereunder, Employee shall be paid a lump sum payment in an amount equal to
Employee’s Termination Compensation (as defined in Subsection 6(a)). The
additional compensation payable under this Section 9 shall be paid within thirty
(30) days of Employee’s termination of employment except to the limited extent
necessary to delay payment to avoid adverse tax consequences to Employee under
Section 409A of the Internal Revenue Code of 1986, as amended. For purposes of
clarity, the parties agree that the payment provided for under this Section 9
shall not be payable in the event of voluntary termination of employment by
Employee, except that such payment shall be made in the event of termination
pursuant to the last sentence of Section 1 or Subsection 8(g) hereof or for Good
Reason.

 

10. Survival. To the extent necessary to effectuate the terms of this Agreement,
the terms of this Agreement, and the respective rights and obligations of the
parties, which must survive the termination of Employee’s employment or the
termination of this Agreement shall so survive. Without limiting the foregoing,
Sections 5, 6(a), 6(c), 6(d), 6(e), 6(g), 8(g) and 9 shall expressly survive the
termination of this Agreement.

 

3. No Other Changes. Except as amended hereby, the Prior Agreement shall remain
in full force and effect, in all respects, in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

City Holding Company

By  

/s/ Charles R. Hageboeck

Name:

  Charles R. Hageboeck

Title:

  President & Chief Executive Officer

Employee:

/s/ Craig G. Stilwell

Craig G. Stilwell

 

3